NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                     2009-1217
                            (Reexamination No. 90/007,353)




                             IN RE MICHAEL I. RACKMAN




       Michael I. Rackman, Gottlieb, Rackman & Reisman, P.C., of New York, New
York, argued for appellant.

      Sydney O. Johnson, Jr., Associate Solicitor, Office of the Solicitor, United States
Patent and Trademark Office, of Arlington, Virginia, for the Director of the United States
Patent and Trademark Office. With him on the brief were Raymond T. Chen, Solicitor,
and Thomas L. Stoll, Associate Solicitor.


Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                    NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                   2009-1217
                          (Reexamination No. 90/007,353)



                           IN RE MICHAEL I. RACKMAN




                                Judgment

ON APEAL from the         United States Patent and Trademark Office, Board of Patent
                          Appeals and Interferences

in CASE NO(S).            90/007, 353


This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:

Per Curiam (BRYSON, PROST, and MOORE, Circuit Judges.)


                          AFFIRMED. See Fed. Cir. R. 36


                                        ENTERED BY ORDER OF THE COURT




DATED: November 4, 2009                  /s/ Jan Horbaly
                                        Jan Horbaly, Clerk